Citation Nr: 1605801	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  06-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a disability of the feet, claimed as bilateral pes planus.

3. Entitlement to service connection for bronchitis.

4. Entitlement to service connection for a stomach disability.

5. Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law
WITNESSES AT HEARING ON APPEAL

The Veteran and E.S.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.  After he died in December 2015, the appellant filed a successful motion to substitute herself as the claimant in his pending appeal for VA benefits.

This case initially came to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Board denied all of the pending claims, but after further proceedings, the United States Court of Appeals for Veterans Claims issued a memorandum decision remanding this case back to the Board.  In January 2012, January 2014, and November 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.  

In April 2009, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  In September 2011, VA sent the Veteran a letter explaining his right to testify at a second hearing before a different judge.  Neither the Veteran nor his attorney responded to that letter and the Board therefore considers that the appellant's right to second hearing has been waived.

The Veteran's records are now contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the following reasons, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2014 remand required an examining physician to take into account and address the Veteran's medical records as well as his lay statements. The AOJ arranged an examination in September 2014, but the examiner was not a physician, but a nurse practitioner.  In order to ensure compliance with the Board's prior remand orders, the Board must remand the case again to obtain the requested opinions from a physician.  See Stegall v. West, 11 Vet. App 268, 271 (1998).  

Since the Board's July 2014 instructions required a physician to provide medical opinions on each of the five issues on appeal, all those issues are remanded.  In addition to these general difficulties, there are a few particular problems with some of the opinions offered by the examining nurse practitioner.

With respect to the claim for entitlement to service connection for a disability of the bilateral feet, claimed as pes planus, the nurse practitioner indicated that she believed the pes planus noted on the Veteran's 1974 enlistment examination was probably a misdiagnosis and that his heel spurs were likely the cause of the Veteran's complaints of foot pain on active duty.  Since heel spurs were noted in the diagnosis section of the examiner's report, her opinion raises the question of whether, during the pendency of the claim, the Veteran's heel spurs were essentially the same condition which had caused the Veteran's foot complaints on active duty.  If the Veteran did not actually have pes planus, the proper course, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), was not necessarily to deny the claim but rather to characterize his claim more broadly as a claim for entitlement to service connection for a disorder of the feet and to obtain a new opinion on whether - between March 2005 (when he filed the pending pes planus claim) and the time of his death - the Veteran had any foot disorder which was related to service, to include heel spurs.

As for the diabetes claim, the September 2014 examiner was specifically asked to address lay statements indicating that the Veteran's working in the kitchen in service caused him to gain weight and to develop diabetes in 1977.  On remand, the physician's new medical opinion should discuss this statement.

Similarly, with respect to the stomach disorder claim, the July 2014 instructions requested a medical opinion addressing the Veteran's lay statements indicating complaints of abdominal distress and treatment with Maalox during service.  The new opinion should specifically address these statements when discussing the probability that - between October 2005 (when the Veteran filed the pending stomach claim) and the time of his death - the Veteran's had any stomach condition which was incurred in service or was otherwise related to any disease, injury or event  in service.

As for the bronchitis claim, the Board requested that the examiner provide a medical opinion addressing the Veteran's lay statements regarding his difficulty breathing during boot camp.  Unfortunately, the September 2014 examiner's opinion on bronchitis did not discuss these statements.  The new post-remand medical opinion should do so.

The September 2014 examination report was confusing with respect to the Veteran's claimed sinus condition.  Section III ("Nose, throat, larynx or pharynx conditions") of the report includes a positive answer to the question "Does the Veteran have any of the following nose, throat, larynx or pharynx conditions?" and further indicated that the condition present was rhinitis.  The report's opinion section, however, suggests there was no record of "rhinitis or sinus conditions" since 1998.  On remand, the AOJ should obtain clarification from the September 2014 examiner before referring this issue to a physician.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should seek clarification from the nurse practitioner who provided an opinion on the etiology of the Veteran's claimed sinus condition in September 2014.
The nurse practitioner should be asked to clarify the statement in section III ("Nose, throat, larynx or pharynx conditions") of her report indicating the presence of rhinitis and the statement in the opinion section of her report indicating the absence of any record of rhinitis or other sinus condition since 1998. 

2. The AOJ must then obtain a series of medical opinions from a qualified PHYSICIAN or PHYSICIANS. The PHYSICIAN must be provided access to the records in the Virtual VA file, and VBMS file, including any additional information obtained as a result of the development requested in paragraph one of these instructions.  The PHYSICIAN must note such review of all the evidence.

Following his or her review of the medical evidence, the PHYSICIAN must opine whether it is at least as likely as not, (at least a 50/50 chance) that sometime between March 2005 and the Veteran's death in December 2015 the Veteran had a disability of the feet which was incurred during his service or which was otherwise related to any disease, injury or event in service.  The examiner should accept as a fact that the Veteran complained of sore feet in January 1975 and that mild pes planus was noted.  The examiner should likewise discuss the probability that the heel spurs noted on examination in September 2014 were incurred in service or permanently increased in severity during service.  A complete rationale must be given for all opinions offered.  

Following his or her review of the medical evidence, the PHYSICIAN must also opine whether it is at least as likely as not, (at least a 50/50 chance) that, sometime between March 2005 and the Veteran's death in December 2015, the Veteran's type II diabetes mellitus was incurred in service or was otherwise related to any disease, injury or event in service.  The opinion should specifically address the Veteran's lay statement indicating that he gained weight and subsequently developed diabetes in 1977 as a result of working in the kitchen as part of his duties.  The examiner should indicate whether there is any evidence that diabetes required management by restricted diet during the first year after the Veteran's discharge from service (November 1976 to November 1977).  A complete rationale should be given for all opinions offered.

Following his or her review of the medical evidence, the PHYSICIAN must also opine whether it is at least as likely as not, (at least a 50/50 chance) that, sometime between October 2005 and the Veteran's death in December 2015, that the Veteran had a stomach disorder which was incurred in service or was otherwise related to any disease, injury or event in service.  The opinion should specifically discuss the Veteran's lay statement indicating complaints of abdominal distress and treatment with Maalox during service.  A complete rationale should be given for all opinions offered.

Following his or her review of the medical evidence, the PHYSICIAN must also opine whether it is at least as likely as not, (at least a 50/50 chance) that, sometime between March 2005 and the Veteran's death in December 2015, that the Veteran had a sinus condition, to include rhinitis, which was incurred in service or was otherwise related to any disease, injury or event in service.  The requested opinion should specifically address the Veteran's complaints of sinus congestion and a productive cough during service and any clarification from the September 2014 VA examiner received in response to paragraph one of these instructions.   A complete rationale should be given for all opinions offered.

Following his or her review of the medical evidence, the PHYSICIAN must also opine whether it is at least as likely as not, (at least a 50/50 chance) that, sometime between March 2005 and the Veteran's death in December 2015, the Veteran had bronchitis which was incurred in service or was otherwise related to any disease, injury or event in service, to include an upper respiratory infection in December 1974.  The opinion should specifically discuss the December 1974 upper respiratory infection as well as the Veteran's lay statements indicating that he had difficulty breathing during boot camp.  A complete rationale should be given for all opinions offered.

3. After the requested development has been completed, the AOJ should review all medical reports for compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





